

115 HR 4757 IH: Fully Informed District Bank Act
U.S. House of Representatives
2018-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4757IN THE HOUSE OF REPRESENTATIVESJanuary 10, 2018Mr. Pittenger introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Federal Reserve Act to modify the appointment process for presidents of Federal
			 Reserve Banks.
	
 1.Short titleThis Act may be cited as the Fully Informed District Bank Act. 2.Amendment to appointment of presidents of Federal Reserve BanksThe fifth subparagraph of the fourth undesignated paragraph of section 4 of the Federal Reserve Act (12 U.S.C. 341) is amended by striking Class B and Class C directors and inserting board of directors.
		